Citation Nr: 0739364	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-41 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 60 percent for status 
post diskectomy of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1985 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that, in December 2004 and June 2005 written 
statements, the veteran raised additional claims for service 
connection for left thigh flexor weakness, left lower leg 
extensor weakness, a lumbar scar, left calf muscle 
tic/cramping, and kyphosis and shoulder posture, all related 
to his service-connected back disability.  In an April 2006 
rating decision, the RO granted service connection for left 
lower extremity weakness, a left shoulder condition with 
kyphosis, a scar of the lumbar area, and left thigh flexor 
weakness and denied service connection for left thigh muscle 
tic with cramping.  At that time, the RO granted the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
However, the Board notes that the veteran initially sought 
service connection for left calf muscle tic/cramping, but 
this claim has not yet been adjudicated by the RO.  

As well, the veteran's December 2002 written statement and 
April 2003 notice of disagreement addressed the 
"psychological" factor of dealing with severe back pain.  
To the extent he desires to file a claim for service 
connection for a psychiatric disorder, he should raise that 
issue specifically with the RO.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected back 
disability is manifested by subjective complaints of 
severe pain and is a pronounced disability manifested by 
limited motion and neurological findings with little 
relief, but without any clinical evidence of unfavorable 
ankylosis of the entire spine.

2.	The objective medical evidence of record further 
demonstrates that the veteran's service-connected back 
disability limits the type of work he may do, but there 
is no indication in the evidence of record that he has 
been hospitalized more than once (in August 2002) due to 
the back disability, and the record does not reflect a 
disability picture that is so exceptional or unusual 
that the normal provisions of the rating schedule would 
not adequately compensate for his service-connected back 
disability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for the veteran's service-connected status post diskectomy of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 4.27, 4.71a, Diagnostic Code (DC) 5293 (2002), 
effective prior to September 23, 2002; 38 C.F.R. § 3.102, 
3,159, 4.71a, DC 5293 (2003), effective September 23, 2002; 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003), 38 C.F.R. § 
3.102, 3.159, 4.71a, DC 5243 (2007), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March 2006 
and March 2007 letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for an 
increased rating for his service-connected back disability is 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In a November 2002 letter, issued prior to the February 2003 
rating decision, and in an August 2004 letter, the RO 
essentially advised the appellant of its duty to assist him 
in substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in an April 2006 signed 
statement, the veteran indicated that he had no additional 
evidence to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran seeks an increased rating for his service-
connected back disability.  In a December 2002 written 
statement, he indicated that he was recently fired due to 
cutbacks but believed his termination was actually due to his 
use of one month of sick leave due to his back disability.  
In his April 2003 notice of disagreement, the veteran noted 
his August 2002 hospitalization and said that he 
"reluctantly" returned to work in January 2003.  He said 
that he had constant chronic lower back pain, was only 
comfortable when lying down, and was unable to sit or stand 
for any long period without experiencing severe discomfort.  
In his December 2002 and April 2003 written statements, he 
said there was a psychological factor to dealing with this 
situation.  He took daily medication to relieve low back 
inflammation, wore a prescribed back brace, and said the 
matter of "nerve damage, limitation of motion, psychological 
factors (Chronic Pain Syndrome), and arthritis" were not 
addressed by the RO.  

In his December 2004 written statement that accompanied his 
substantive appeal, the veteran maintained that "VA decided 
my case incorrectly" because it failed to address the 
matters of his left thigh flexor weakness and left lower leg 
extensor weakness, lowered left shoulder and kyphosis, his 
lumbar spine surgical scar, a constant left calf muscle tic 
with cramping, and structural changes of the lumbar spine.  
He reported that he was unemployed since October 2003.  

Service connection for a back disability was granted by the 
RO in an April 1997 rating decision that awarded a 10 percent 
disability rating under DC 5293.  In a January 1999 rating 
decision, the RO granted a 60 percent evaluation for the 
veteran's service-connected back disability.

In October 2002, the RO received the veteran's current claim 
for an increased rating for his service-connected back 
disability.

VA and non-VA medical records and examination reports, dated 
from June 2002 to March 2006, are associated with the claims 
files.  

Private medical records, dated from June to September 2002, 
indicate that the veteran was hospitalized in August 2002 for 
complaints of numbness and pain in his left leg for the past 
three months.  Lumbar spine x-rays showed narrowing of the 
vertebrae spaces at L4-5 and L5-S1.  It was noted that he 
underwent disc operations in 1996 and 1997.  In August 2002, 
the veteran underwent microsurgical removal of a free caudal 
sequestrum herniated disc at L5-S1 on the left.  

The hospital discharge report indicates that the veteran's 
functional restrictions included sitting, and actions while 
leaning his trunk forward were not possible.  Typical gait 
disturbance and avoidance of rotational movements of the 
lumbar spine were also noted.  The veteran had a fluid gait 
with aids.  His lumbar spine movement was free and painless.  
Range of motion of the thoracic and lumbar spine was left and 
right lateral flexion to 20-0-20 degrees, and left and right 
rotation was to 10-0-10 degrees.  Results of Lasegue, 
Bragard, and Babinski tests were negative on both sides.  

A social medicine assessment in the discharge repot indicates 
that the veteran was a full time software developer in a 
predominantly sitting, physically light, occupation who 
wanted to resume that work.  According to the record, his 
future work had to consist of changes from sitting, walking 
and standing, and that forced spinal positions should be 
avoided.  After full recovery, it was assumed that the 
veteran could resume his last work. 

In a September 2002 letter, the veteran's employer advised 
that his employment contract was terminated due to the 
company's financial difficulties and that the action had 
nothing to do with the veteran's performance.

A December 2002 sick benefits statement indicates that the 
veteran was unable to work due to his back disability and, as 
noted, above, he indicated that he resumed working again in 
January 2003.

A June 2004 private orthopedic medical record submitted by 
the veteran indicates that he complained of bilateral 
sphincter muscle cramps, mostly at night with severe pain 
symptoms that sometimes occurred during the day with 
difficulty sleeping through the night.  He was able to walk 
about 800 meters without any complaints but his left leg 
tired after that.  He reported a sensation of numbness in the 
left foot and a feeling of weakness.  The veteran said he 
developed muscle cramps in his back.  He had recurring 
instability.  It was noted that findings of a May 2004 
magnetic resonance image (MRI) included a structural disorder 
in the L5-S1 area with scar formation on the left.  X-rays 
were reported to show perpendicular posture, extensor 
malposition, and joint irritating sclerosing.  

On examination, the veteran's gait was slow but complete and 
he was able to demonstrate standing and walking on the tips 
of his toes and heels.  Squatting was restricted and there 
was difficulty getting back up, but no bracing movements.  
His left shoulder was lowered, with flattened chest kyphosis, 
slight pelvis rotation malrotations, lumbar extensor 
stiffness, and the pelvis and sacrum were in straight 
position.  There was local pain to the lumbar spine with 
pressure and percussion.  There was slight restriction on the 
left with inclination that had to be discontinued at 80 
degrees due to shooting pain in the left leg.  Side bending 
was to 15 -0-10 degrees on the left and right, both actively 
and passively.  Flexion (passive) was to 80-0-10 degrees, and 
left and right rotation was each to 30 degrees.  Results of 
Lasegue test were positive on the left and hypesthesia was 
noted on the L5-S1 dermatome.  There was 4/5 thigh flexor 
weakness on the left and lower leg extensor weakness of 4/5 
on the left.  

Diagnoses included condition after L5/S1 nucleotomy on the 
left in 2002, currently stress dependent on the left, S1 
radiculopathy with scar formation in left recessus, L5/S1 and 
high degenerative wear and tear of the lumbar vertebra L4/S1, 
and a structural disorder at L5/S1.  There was slight 
hypesthesia in the dermatome at L5-S1 on the left and slight 
hip flexor weakness on the left in motor terms.  

According to information submitted with his June 2005 TDIU 
claim, the veteran last worked full time, as a programmer, 
from January to October 2003.  In his June 2005 written 
statement, the veteran reported having severe flare ups for 
which he used vacation time because he had no sick leave 
during the ten months at his last job. 

In October 2005, the veteran underwent a private orthopedic 
examination apparently requested by the RO.  The examination 
report reflects his history of three back surgeries (in 1995, 
1997, and 2002) with permanent back pain and painful 
limitation of functions.  It was noted that employability was 
impossible and the veteran's sleep was disturbed.  He was 
only able to sit for 10 minutes and was able to walk 100 
meters in 10 minutes.  Walking stairs was limited and squat 
walking was impossible.  He had difficulty lifting heavy 
objects and took pain medication.  A July 2005 MRI was 
reported to show permanent median herniated disc with both 
sides showing light foraminal stenosis.  X-rays of the lumbar 
spine in two dimensions were particularly compatible and 
pentamerous.  There was advanced osteochondrosis at L4/5 and 
L5/S1 with artciular dysfunction, and no wrong joint posture.  

On examination of the lumbar spine, there was paralumbar 
formation of myogelosis on both sides with articular 
dysfunction.  Range of motion of the lumbar spine was leaning 
left to right 20-0-20 degrees (passive) and 15-0-15 degrees 
(active).  Straightening up the torso after bending forward 
was limited.  Lasegue signs were negative on both sides with 
no motor deficits.  Hypoesthesia of the dermatome at L5/S1 on 
the left was noted, with no motor deficits.  The clinical 
summary included post nucleotomy vertebra with permanent 
sensitive L5/S1 impulse syndrome without motor deficiency 
with high-grade of limted functions of the lumbar region.  
There was insufficiency of exposure.  Pace and ability to 
walk and sit were profoundly limited.

In a March 2006 written statement, the orthopedist who 
examined the veteran in October 2005 said that the veteran 
was incapable of working more than six hours daily due to 
extremely degenerative LWS-Syndrome (post-nucleotomy 
syndrome) with long-lasting "sensible" L5/S1 meningism and 
increased restriction on his ability to sit and walk.  He had 
reduced capacity for full time activities, with no more than 
three hours for light activities, predominantly while sitting 
with an option for position change, persisting forward bend 
and torso/trunk rotation, reaching over head/stretching arms 
above the head, looking at the overhead position, continuous 
walking on uneven surface and climbing steps, in addition to 
his reduction in strain up to 1000 meters while walking. the 
veteran was afforded another private medical examination.  

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

It is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See 38 C.F.R. § 4.14 
(2007); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002 and were revised again, effective 
September 26, 2003. See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23 2002; 38 C.F.R. § 4.71a, DC 5243, 
effective September 26, 2003.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).

In its November 2004 statement of the case, the RO provided 
and considered the pre- September 23, 2002 version and the 
versions of the regulations effective September 23, 2002, and 
September 26, 2003.  Accordingly, the Board may consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. at 392- 94.

The veteran's service-connected back disability is assigned a 
60 percent rating under DC 5293 that evaluated intervertebral 
disc syndrome.  In its November 2004 rating decision, the RO 
expressly noted that it evaluated the veteran's back 
disability under the rating criteria effective prior to 
September 23, 2002, as they were to his advantage.  

Under the old regulations for DC 5293, in effect before 
September 23, 2002, an evaluation of 60 percent was warranted 
when the disability was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to September 23, 2002.

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 60 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to DC 
5293 include the renumbering of the diagnostic code to 5243.  
Under DC 5243 (that now evaluates intervertebral disc 
syndrome), Note 6 directs that intervertebral syndrome is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The new general rating formula for diseases 
and injuries of the spine, effective September 26, 2003 
(codified as amended at 38 C.F.R. § 4.71a), provide the 
following rating criteria: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; 
and a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DCs 5235-5243 (effective Sept. 26, 2003)

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 30. See 38 C.F.R. 
§ 4.71, Plate V (2007), effective September 26, 2003.

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself. Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe, or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  See 38 C.F.R. § 
4.124a, DC 8520 (2007).  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  Id.  
With complete paralysis of the sciatic nerve, the foot 
dangles and drops, there is no active movement of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.

The ratings under DC 8521 that evaluate the external 
popliteal nerve (common peroneal) include a 10 percent 
evaluation for mild incomplete paralysis and a 20 percent 
evaluation for incomplete paralysis.  38 C.F.R. § 4.124a, DC 
8521 (2007).  A 30 percent evaluation requires severe 
incomplete paralysis and a 40 percent evaluation requires 
complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Id.

Upon review of the probative medical evidence of record, 
under the regulations effective prior to September 23, 2002, 
the veteran is currently in receipt of the highest schedular 
rating available for his service-connected back disability 
and, given the absence of any objective clinical evidence of 
unfavorable ankylosis of the entire spine, a 100 rating is 
not warranted under the current regulations.  

Further, the medical evidence does not specifically state 
which nerves were affected by the veteran's low back 
disability.  The potentially relevant Diagnostic Code 
sections for the veteran's symptomatology are 8520, for the 
sciatic nerve, Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal), described above, and 
Diagnostic Code 8524 for the internal popliteal nerve 
(tibial), Diagnostic Code 8525 for the posterior tibial 
nerve, and Diagnostic Code 8526 for the anterior crural 
nerve.  However, in its April 2006 rating determination, the 
RO concluded that the veteran was entitled to a separate 10 
percent rating under Diagnostic Code 8520 for the mild 
neurologic manifestations of the disability at issue.  He has 
not objected to the disability evaluation assigned by the RO 
for his mild nerve impairment.

As well, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritis due to 
trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003 (2007). However, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Compare 
to 38 C.F.R. § 4.59 (painful motion is an important factor of 
arthritic disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints; muscle spasm will 
greatly assist the identification).

As noted by the RO in the November 2004 rating decision, the 
currently assigned disability evaluation under DC 5293/5243 
for the veteran's service-connected back disability 
contemplates his degenerative joint disease of the lumbar 
spine (and his nerve damage, limited motion, and chronic 
pain).  As such, a separate rating for any painful and 
limited motion due to the degenerative joint disease 
associated with the veteran's service-connected lumbar spine 
is not warranted.  See e.g., 38 C.F.R. § 4.14; Esteban, 
supra.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
back disability are contemplated in the currently assigned 60 
percent rating.  There is no indication that pain, due to 
disability of the lumbar spine shoulder, causes functional 
loss greater than that contemplated by the 60 percent 
evaluation now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown.

The Board has also considered whether the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  However, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected back disability.  The Board notes that the 
disability has not required frequent hospitalizations.  The 
veteran was hospitalized once, in August 2002, for back 
surgery for which he received both a temporary total 
evaluation for surgical or other treatment necessitating 
convalescence and special monthly compensation based on the 
need to be housebound, both effective from August 2003 to 
December 2002, as noted in the November 2004 rating decision.

With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has indicated that his service-connected back 
disorder has caused him to be unemployed and, in support of 
his contention, he would point to the sick leave statements 
he submitted.  The records he submitted in June 2005 reflect 
that he worked from January to October 2003.  However, 
treating physicians have indicated that the service-connected 
back disorder limits the type of work the veteran can do, but 
the Board concludes that the evidence does not support a 
finding that he is restricted from all types of work.  The 
veteran's current rating of 60 percent already contemplates a 
significant degree of industrial impairment.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The adverse occupational impact of 
the veteran's service-connected back disability is 
contemplated in the 60 percent rating now in effect.  As 
well, and as noted above, to the extent that the veteran's 
other service-connected disabilities all affect his ability 
to obtain and maintain substantially gainful employment, that 
is contemplated in the TDIU granted by the RO in April 2006 
and effective from November 2003.  Therefore, the Board does 
not find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).

As such, the Board finds that the preponderance of the 
objective evidence of record is against the veteran's claim 
for a rating in excess of 60 percent for his service- 
connected back disability.  The evidence is not so evenly 
balanced as to raise reasonable doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 60 percent for status post diskectomy 
of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


